Name: Commission Regulation (EEC) No 1796/87 of 26 June 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/36 Official Journal of the European Communities 27. 6. 87 COMMISSION REGULATION (EEC) No 1796/87 of 26 June 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (*), as last amended by Regulation (EEC) No 1694/87 ( 10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will, however, be confirmed or replaced as from 27 June 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will be confirmed or replaced as from 27 June 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 27 June 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 133, 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . b) OJ No L 44, 13 . 2. 1987, p . 1 . (5) OJ No L 167, 25. 7 . 1972, p . 9 . M OJ No L 146, 31 . 5 . 1986, p . 25 . 0 OJ No L 133, 21 . 5 . 1986, p . 12 . (  ) OJ No L 133, 21 . 5 . 1986, p . 14 . 0 OJ No L 57, 27. 2 . 1987, p . 38 . H OJ No L 158 , 18 . 6 . 1987, p . 26 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 53, 1 . 3 . 1986, p. 51 . 27. 6 . 87 No L 168/37Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 6 1st period (') 7 2nd period (') 8 3rd period (') 9 4th period (') 10 5th period (') 11 1 . Gross aids (ECU): I  Spain 0,610 0,100 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 35,592 29,874 29,174 29,174 28,779 28,779 2. Final aids : l (a) Seed harvested and processed in : I \  Federal Republic of Germany l \ (DM) 85,90 72,29 70,68 70,78 69,87 70,19  Netherlands (Fl) 96,79 81,46 79,63 79,74 78,71 79,02  BLEU (Bfrs/Lfrs) 1 661,45 1 393,21 1 360,07 1 359,44 1 340,73 1 335,88  France (FF) 242,75 201,82 196,13 195,67 192,58 193,28  Denmark (Dkr) 299,57 250,58 244,39 244,39 240,90 239,10  Ireland ( £ Irl) 26,630 22,114 21,506 21,476 21,133 21,055  United Kingdom ( £) 20,069 16,408 15,863 15,863 15,555 15,429  Italy (Lit) 52 800 43 931 42 631 42 762 42 102 41 849  Greece (Dr) 3 305,92 2 587,43 2 436,49 2 422,14 2 351,80 2 284,24 (b) Seed harvested in Spain and llI processed : li Il\ I  in Spain (Pta) 88,94 14,58 14,58 14,58 14,58 14,58  in another Member State (Pta) 4 148,08 3 414,32 3 274,04 3 262,29 3 197,43 3 143,61 (c) Seed harvested in Portugal and Il\ \ processed : I \ ll\ \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 971,08 4 083,34 3 921,80 3 910,88 3 838,12 3 793,54 (l) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 27. 6. 87No L 168/38 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 6 1st period (') 7 2nd period (') 8 3rd period (') 9 4th period (') 10 5th period (') 11 1 . Gross aids (ECU) :  Spain 1,860 2,600 2,600 2,600 2,600 2,600  Portugal 1,250 2,500 2,500 2,500 2,500 2,500  Other Member States 36,842 32,374 31,674 31,674 31,279 31,279 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 88,88 78,26 76,65 76,75 75,84 76,16  Netherlands (Fl) 100,15 88,18 86,35 86,46 85,43 85,75  BLEU (Bfrs/Lfrs) 1 720,04 1 510,39 1 477,26 1 476,63 1 457,92 1 453,07  France (FF) 251,63 219,57 213,89 213,42 210,34 211,03  Denmark (Dkr) 310,25 271,94 265,75 265,75 262,26 260,45  Ireland ( £ Irl) 27,608 24,071 23,463 23,432 23,090 23,011  United Kingdom ( £) 20,853 17,976 17,431 17,431 17,123 16,997  Italy (Lit) 54 724 47 779 46 479 46 610 45 950 45 697  Greece (Dr) 3 451,77 2 879,12 2 728,18 2 713,83 2 643,49 2 575,92 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 379,07 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 330,33 3 778,81 3 638,53 3 626,79 3 561,93 3 508,11 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 189,77 379,54 379,54 379,54 379,54 379,54  in another Member State (Esc) 5 160,85 4 462,88 4 301,34 4 290,42 4 217,65 4 173,08 (*) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 27. 6. 87 Official Journal of the European Communities No L 168/39 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 6 1st period 7 2nd period (') 8 3rd period (') 9 4th period (') 10 1 . Gross aids (ECU):  Spain 1,720 1,720 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,905 40,905 36,902 36,902 36,902 2. Final aids : I (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 98,79 98,79 89,29 89,41 89,41  Netherlands (Fl) 111,32 111,32 100,59 100,72 100,72  BLEU (Bfrs/Lfrs) 1 908,96 1 908,96 1 721,13 1 720,39 1 720,39  France (FF) 278,26 278,26 249,25 248,71 248,71  Denmark (Dkr) 343,96 ' 343,96 309,64 309,64 309,64  Ireland ( £ Irl) 30,516 30,516 27,343 27,308 27,308  United Kingdom ( £) 22,901 22,901 20,321 20,321 20321  Italy (Lit) 60 538 60 535 54 163 54 316 54 316  Greece (Dr) 3 737,58 3 710,72 3 184,20 3 167,57 3 167,57 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 250,77 501,54 501,54 501,54  in another Member State (Pta) 3 837,64 3 837,64 3 466,14 3 452,53 3 452,53 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 329,97 6 323,78 5 640,31 5 627,23 5 627,23  in another Member State (Esc) 6 124,57 6 118,58 5 457,28 5 444,63 5 444,63 3 . Compensatory aids : \  in Spain (Pta) 3 785,15 3 782,99 3 411,49 3 397,88 3 394,85  in Portugal (Esc) 6 092,14 6 084,82 5 423,52 5 410,87 5 409,00 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,075250 2,070290 2,065290 2,060550 2,060550 2,046150 Fl 2,337640 2,335020 2332600 2,330040 2,330040 2,321710 Bfrs/Lfrs 43,015800 43,014300 43,020400 43,020500 43,020500 43,049400 FF 6,927020 6,936160 6,946710 6,958030 6,958030 6,994870 Dkr 7,805020 7,821890 7,839030 7,854230 7,854230 7,908360 £ Irl 0,774417 0,776853 0,779531 0,781806 0,781806 0,788487 £ 0,700600 0,701969 0,703002 0,704048 0,704048 0,706492 Lit 1 499,36 1 503,60 1 508,13 1 512,28 1 512,28 1 525,35 Dr 155,26100 157,47200 159,48600 161,44500 161,44500 168,24100 Esc 161,80200 162,99600 164,26900 165,87700 165,87700 169,14900 Pta 143,75200 144,65500 145,57900 146,32700 146,32700 148,76700